Wilde, J.
At the trial of this cause, two exceptions were taken to the rulings of the court; and the question is, whether those rulings were correct.
The first count in the declaration alleges that the defendant had spoken, uttered and published certain false and scandalous words, in the declaration set forth, of and concerning the plaintiff, charging him with having sold a diseased hog; and there is an averment that the plaintiff, who is a butcher, had suffered special damages by reason of the words thus,, spoken.
As there is no averment in this count, that the defendant charged the plaintiff with having knowingly sold the said diseased animal, this count cannot be maintained without proof of special damage. There is no averment, in the count, that the words were spoken of the plaintiff in relation to his trade; nor do the words import that they were so spoken. The words import a charge of selling a sick hog; but it is not averred that the hog had been killed and the meat sold by the plaintiff. The words therefore are not actionable without proof of special damage. Com. Dig. Action on the Case for *549Defamation, G. 3. 2 Saund. 307, note (1.) Smedly v. Heath, 1 Lev. 250. Van Tassel v. Capron, 1 Denio, 250. 1 Stark. on Slander, (Wendell’s ed.) 117. To prove such special damage, Samuel Miller, one of the plaintiff’s witnesses, to whom the words alleged were spoken by the defendant, was asked if he had told his brother, Jacob Miller, the substance of what the defendant had told him. This question was objected to by the defendant’s counsel; it being admitted that the question was asked for the purpose of following it by evidence to prove that the words were repeated by Jacob Miller, whereby the plaintiff suffered the special damage, as alleged in the declaration. This objection was sustained by the learned judge who tried the case • and to this ruling the plaintiff’s counsel excepted.
This ruling is fully sustained by the case of Ward v. Weeks, 4 Moore & Payne, 796, and 7 Bing. 211, and the other cases cited by the defendant’s counsel. That these decisions are conformable to the settled English doctrine is not controverted ; but it has been urged that the doctrine is unreasonable, as no action would lie against the witness, or the said Jacob Miller, for repeating the slanderous words, if they, at the time, named the original author. This argument is founded on one of the resolutions in the Earl of Northampton's case, 12 Co. 134, where it is laid down as a general proposition, that “ if J. S. publish that he hath heard J. N. say, that J. G. was a traitor or thief; in an action of the case, if the truth be such, he may justify.” This was an extrajudicial resolution, and if it is to be understood as an unqualified proposition, that in all cases, and under all circumstances, the repetition of slanderous words, stating at the time the name of the author, is justifiable, it has been overruled by the court of king’s bench, in McPherson v. Daniels, 10 Barn. & Cres. 263, and 5 Man. & Ryl. 251, and by the court of common pleas, in Ward v. Weeks, before cited. In the former case, it was decided, that in an action of slander it is not a sufficient defence to show that the defendant heard the slander from another, and named the person at the time, *550without showing that he believed it to be true, and that he spoke the words on a justifiable occasion. The reasons on which this decision is founded are cogent and satisfactory. The repetition of slander is not to be encouraged, and is not to be justified by merely naming the person who first uttered it. Such repetition extends the slander, and gives it additional credit. It is therefore unlawful, unless believed to be true, and uttered on a justifiable occasion. We are therefore of opinion that the evidence offered at the trial would not have proved any special damage caused by the defendant, who is only answerable for his own wrongful acts, and not for the unauthorized and wrongful acts of another party. The plaintiff’s remedy, according to the evidence offered at the trial, is against the party who was the immediate cause of the special damage alleged in the declaration.
In relation to the ruling as to the second count, we are of opinion that the plaintiff was limited and bound by his specification, and could not be allowed to prove that the plaintiff was charged by the defendant with knowingly selling diseased and corrupted provisions. The words proved import no such charge; nor could he be permitted to offer evidence, other than that specified, to prove it. He should have specified substantially what he intended to prove in support of the general charge ; and the plaintiff’s knowledge of the diseased condition of the animal sold is the essence of the charge.
If by mistake the specification was defective, the plaintiff should have moved for liberty to amend it, instead of excepting to the riling of the court, which was clearly correct.

Exceptions overruled.